Per Curiam.
Petition for writ of mandamus to compel the auditor general and the attorney general of the State to approve the bond of the state treasurer, with the Fidelity & Deposit Company of Maryland as surety. The court has reached the following conclusions:
1. Act No. 266 of the Public Acts of 1895 is complete in itself, without reference to the law of 1885 (Act No. 194, Pub. Acts 1885), and is constitutional. We do not, *382therefore, pass upon the constitutionality of the. act of 1885.
2. Section 6 of the act of 1895 has no application to the bond of the state treasurer, for the reason that the deposit of the state funds, subject to the control of any surety company, would not be proper or legal. The bond of the state treasurer falls within the exception of this section.
3. The acceptance 'of the state treasurer’s bond is discretionary with those charged with the duty of accepting it, and the responsibility rests with them.
4. The attorney general, in his brief, says: “For the purpose of this suit, I admit the pecuniary responsibility of the surety, and that, if the legislation in this State by which the surety undertakes to do business in this State is constitutional and valid, the bond would be approved.”
It follows that the writ must issue as prayed.